Citation Nr: 1744296	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with arthritis.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee with painful motion.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from October 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued in December 2003 and April 2008 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and Baltimore, Maryland, respectively.  The Baltimore RO maintains jurisdiction over the Veteran's file.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In July 2016, the Board remanded the case for additional development and it now returns for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2016, the Board remanded the instant case in order to afford the Veteran proper Veterans Claims Assistance Act of 2000 (VCAA) notice in regard to his TDIU claim, request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtain his VA Vocational Rehabilitation records; obtain complete VA treatment records (to include from the Wilmington, Delaware, and Washington, DC, VA Medical Centers dated from April 2002 to the present, to include records in June 2015 pertaining to a right knee operation), and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his bilateral knee disabilities.  Thereafter, if the Veteran's claims remained denied, he and his representative were to be provided a supplemental statement of the case in which such were readjudicated.

Subsequent to the Board's remand, in February 2017, the Veteran was provided with VCAA notice as to his TDIU claim and requested to complete and return a VA Form 21-8940 in support of such claim.  Additionally, VA treatment records from the Wilmington and Washington VA facilities were obtained in February 2017.  However, it does not appear that the Veteran's VA Vocational Rehabilitation records have been obtained.  Furthermore, while the Veteran underwent a VA examination referable to his bilateral knee disabilities in May 2017, the Board finds that another remand is necessary as discussed below.  Finally, a supplemental statement of the case was not issued.

Therefore, upon remand, the AOJ should obtain the Veteran's VA Vocational Rehabilitation records.  Furthermore, he should be afforded another VA examination in order to comply with the United States Court of Appeals for Veterans Claims' (Court's) recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Court addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  

Finally, as the AOJ failed to readjudicate the case and issue a supplemental statement of the case, such should be accomplished on remand after the foregoing development has been completed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his bilateral knee disabilities. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral knee disabilities.  The examiner should record the range of motion of the left and right knees observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left and/or right knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's bilateral knee disabilities. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



